DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/662407 filed on 10/24/2019 have been examined. 

Applicant's amendments and remarks filed 06/10/2021. Claims 1, 3, 4, 6,8, 10, 11, 13, 15, 17, 18 and 20 have been amended. Claims 1-20 were examined.

Applicant's amendments and remarks filed 10/01/2021. Claims 1-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Office Action is in response to the Applicant's remarks filed 01/25/2022. Claims 1-20 are presently pending and are presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	Claim 1 recites a computer-implemented method performed by one or more processors for selectively determining one or more areas of a worksite for treatment including, inter alia, "generating a soil parameter map based on the received soil parameter data," "generating a plan of action based on the soil parameter map, the plan of action defining an operation of an agricultural machine according to the soil parameter map," and "wherein the soil parameter data comprise soil compaction data." The Office Action admits that Sugumaran fails to disclose that soil parameter data being soil compaction data. See Office Action at page 3, lines 21-22. The Office Action asserts that Thompson discloses these features. Applicants respectfully disagree. 
Sugumaran focuses on soil moisture content and discloses adjusting vehicle operations in response to sensed soil moisture. Sugumaran at ¶ [0001]. For example, Sugumaran discloses apparatuses and methods for dynamic adjustment of a ground engaging element as the ground engaging element travels across a field in response to how a soil moisture varies across the field.  See id. at ¶[0019]. 
Thompson discloses a method for predicting a risk of instability for one or more work machines moving along a route along terrain of a worksite. See Thompson at Abstract. 
The risk of instability may refer to for example, the likelihood of a machine to roll or tip over from an upright, normal operating position onto its side, referred to hereafter as "rollover". The risk of instability may also refer to, for example, the likelihood of a machine to slide from its originally intended position due to the worksite having a slick surface, such as ice. 

The prior art fails to explicitly teach a computer-implemented method performed by one or more processors for selectively determining one or more areas of a worksite for treatment, the method comprising the following operations: receiving soil parameter data of a worksite; generating a soil parameter map based on the received soil parameter data; generating a plan of action based on the soil parameter map, the plan of action defining an operation of an agricultural machine according to the soil parameter map; and controlling the operation of the agricultural machine according to the plan of action, wherein the soil parameter data comprise soil compaction data.
Claims 2-7 depend from claim 1, claims 9-14 depends from 8 and claims 16-20 depends from claim 15, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668